 STANLEY FURNITURE COMPANYStanley Furniture Company, Division of the MeadCorporation and United Paperworkers InternationalUnion, AFL-CIO. Case 5 CA 9716August 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANt) PENtil.OOn April 19, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, StanleyFurniture Company, Division of the Mead Corpora-tion, Stanleytown. Virginia, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. II is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dr- Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir 1951). We have carefully examined therecord and find no basis for reversing his findings.With respect to the Administrative Law Judge's finding of an 8(a) I) vi}-lation as to Respondent's discriminatory enforcement of its bulletin boardrule, which we herein adopt, we rely only on the first portion of the Admin-istrative Law Judge's rationale. Disparity of treatment between prounionand other employee notices violates the Act. and we need not considerwhether disparity between employee prounion notices and Respondent's an-tiunion ones also is a violation. The Order and notice are modified accord-ingly.2 The Administrative Law Judge inadvertently omitted citing Isis Plumh-ing & Heating Co., 138 NLRB 716 1962), fr the rationale for interest pay-ments.For the reasons set forth in Hickmoit Foods. Inc. 242 NLRB 1357 (1979).we find that a broad injunctive order as recommended by the AdministrativeLaw Judge is not arranted. Respondent, insofar as the record shows hasengaged in this single violation of Sec. 8(a)3) and two violations of Sec.8(aX I). Since Respondent has not been shown to have a proclivity to violatethe Act" or to have engaged in "such egregious or widespread misconduct asto demonstrate a general disregard for the employees' fundamental statutorynghts." we find. under the facts of this case, that a narrow "in any like orrelated manner" order will effectively protect those rights.I. Substitute the following for paragraph l(c):"(c) Discriminatorily enforcing its bulletin boardrule by immediately removing prounion notices whilepermitting other employee notices to remain postedfor periods as long as 1 week."2. Substitute the following for paragraph l(d):"(d) In any' like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act."3. Substitute the attached notice tor that of theAdministrative Law Judge.APPENDIXNoiI( I To EMil.OYui sPOSIEI) BY ORI)IR ()I 1111NArIONA LABOR Ri.AIIi)NS BOARI)An Agency of the United States GovernmentThe National Labor Relations Board, having found.after a hearing, that we violated the law with respectto the rights of our employees to engage in unionactivities, has ordered us to post this notice. We in-tend to abide by the following:WL wl.l. NOT discourage membership inUnited Paperworkers International Union.AFL CIO, or in any other labor organization ofour employees, by discharging an5 of our em-ployees because of their membership in, support.or activities in favor of the above-named or anyother labor organization.WE WIll. NoT maintain a plant rule prohibit-ing union solicitation or distribution on the job.WI: wl.l. N()I discriminatorily enforce our bul-letin board rule by immediately removing pro-union notices while permitting other employeenotices to remain posted for as long as I week.Wi will. NT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE wILL offer Sharon Hall immediate and fullreinstatement to her former job, or, if that job nolonger exists, to a substantially equivalent posi-tion, without prejudice to her seniority or otherrights and privileges, and w wii. make herwhole for any loss of pay suffered as a result ofthe discrimination against her, with interest.SIANLEY FURNIIURE COMPANY. DIVISI()NOF rtIE MFAD CORPORATIONDECISIONSIAIIM11NI ()1 1111 ASITiIOMAS A. RI((C'i. Administrative Law Jidge: A hearingin this proceeding was held in Martinsville, Virginia, on244 NLRB No. 96589 DI)ECISIONS 01 NATIONAL LABOR REI.AIIONS BOARI)February 13. 1979, on complaint of the General Counselagainst Stanley Furniture Company, Division of' the MeadCorporation. here called Respondent or the Company. Thecomplaint issued on September 15, 1978, based upon acharge filed on August 3, 1978, by United PaperworkersInternational Union, AFILCIO. here called the ChargingParty or the Union. The principal issues of the case arewhether Respondent discharged Sharon Hall in violation ofSection 8(a)(3) of the Act, and whether it committed othercoercive acts in violation of Section 8(a)( ). A brief' wasfiled by the General Counsel after the close of the hearing.Upon the entire record in the case and fromi my observa-tion of the witnesses I make the following:FINt)IN(S o)t FA(' II. tiF BUSINESS ()I RESPONI)ENIRespondent is an Ohio corporation engaged in the manu-facture and sale of furniture at its Stanleytown, Virginia,facility. During the 12 months preceding issuance of thecomplaint, a representative period, it sold and shipped fromthis location products valued in excess of $50,000 to pointslocated outside the Commonwealth of Virginia. I find thatRespondent is engaged in commerce within the meaning ofthe Act.II. IIF L.ABOR OR(;ANI.AIlION INVO()IVDI find that United Paperworkers International Union.AFLCIO,. is a labor organization within the meaning ofSection 2(5) of the Act.III. rile UNFAIR ABOR PRA( I('SA. A Picture ofthe (seIn spring 1978 an organizational campaign was carriedon by the Union among the approximately 400 employeesin this plant of Respondent. The Company was opposed tosuch activities and passed that message to the employees byposted notices and by management speeches to that effect.Towards that end it also enforced a no-solicitation rule.called too restrictive and therefore unlawful in the com-plaint. Sharon Hall was a leading activist in the unionmovement, and management had notice of that fact.The plant was closed from July I through 9 for vacationpurposes. In the morning of Friday, June 30. while a groupof employees was having coffee in the cafeteria before the 7a.m. work starting time Hall distributed 25 to 30 unionauthorization cards among the employees, and she obtainedsome signatures. She also told her supervisor, Nelson Stone.that she had gone to the union meeting the night before.and that she was fully supporting the Union. One of thepersons whom she solicited unsuccessfully was BarbaraMartin. A few days after the plant reopened on July 10. theCompany posted notices on all the bulletin boards through-out the plant, telling the employees, among other things.that a union was not necessary, that it would resort to alllegal means to keep it out, and that it would not "tolerateunion campaigning" which might interfere with work. On'I hursday. July 13. the managers spoke to all the employeesin small assembled groups, explaining again the details of!its posted antiunion notice. I'he next day. at the end of hershift at 4 p.m. Hall was called to the office and, with noadvance notice, was summarily discharged.I'he complaint says that Hall was dismissed because ofher union activities. )enying the charge. Respondent as-serts that she was discharged for having violated companyrules. Proof of the misconduct thus attributed to Hall wasoffered. on behalf of the ('ompany, via the testimony of'Barbara Martin. a witness it called in defense. lall's stor\conflicts with that of Martin: there is therefore presented adirect question of credibility between the two did I all dowhat Martin now says she did? But there is another ques-tion of credibility of' even greater imlportanlce. Did theCompany ire her because, as Plant Manager Bob Florasaid. of what H1all did that day ift'she did it or did it sendher away for some other reason. a prohibited one? lHereFlora's personal credibility is put in question not becauseanother witness gave him the lie as to what was in his mind.but because his total testimony tends to discredit his finalassertion, whatever it ima bhe.B. I'iolioI oSel ioS t()(l3)The best place to start is with the testimons of( Martin.the star witness in support of' the affirmative defense of' dis-charge for cause. She said that at 9 a.m. n July 14. whileshe was at work at her machine. Hall came to her fromabout 60 feet away where Hall worked and said somethingupsetting to her; Hall said something about "you tell Ocieto keep her damn mouth off of Nancy": Martin refused.and Hall repeated that Martin should do that. Whateverthese words were intended to refer to not clarified on therecord is of' no consequence in this case. What is clear isthat not even by the remotest hint did Martin suggest thatHall was making any reference at all to the Union or tounion activity in any form. Martin went on to testify thatshe came upset "because I just hate for anybody to interferewith me when I'm working on my job, because I knew Iwas there to do my job and that was it." The witness thensaid that she repeated this to her immediate supervisor,Ziegler. Somehow the word went higher up to SupervisorStone and then to the plant manager himself:At 10 a.m. Martin was in Flora's office to tell him whathad happened: Stone was also present. "I just told themwhat Sharon had said to me. and it had upset me ...that Ijust didn't like anyone to interfere with me whenever I wasdoing my job ...Because I just like to stay continuous onmy job and try to do the best I can." Flora told her that hewould think about it, and Martin went back to work.At I p.m. Flora called her back to his office, and againStone was present. This conference, still according to Mar-tin. "lasted approximately 30 minutes, I guess, him [Flora]talking to me ... Bob and them was just asked me what she[Hall] said to me and everything, and I told them." Martinthen wrote out a statement at Flora's request about whathad happened. It was received into evidence.Hall's testimony is that after unsuccessfully solicitingMartin's signature to a union card on June 30. she neveragain mentioned the Union to her. Hall said that before 7590 STANLt'Y FURNITUREI( COMPANYa.m.. on the morning of July 14. while sitting at a table inthe cafeteria with Martin, she told her "... if you have anllthing to say about her [Ocie]. to say it to her and not to bhetalking about her to her friends ..." and Martin respondedonly with. "okay." Hall added that she never again spoke aword to Martin.We come to Flora's tcstirnony: he said many things. butthere is no way of making sense of them when put together.At one point he said that all had violated companyrules "interference with fellow workers" [the languagefrom a printed company handbook]. lie said: "She wasbothering somebody else and keeping them from working."Without rational explanation, at other points in his testi-mony Flora reached into other areas. Asked "about whhat"was Hall "bothering" Martin at work, he just said. "Unionactivities." Flora also said that Hall's offense constituted aviolation of management's antiunion regulations publicizedonly 3 days before the discharge which. in part, read: Wewon't tolerate union campaigning, which results in a ne-glect of work, or interference with work of others." ButMartin had reported nothing to anyone in managementabout union activity by her, by lall. or by any body else.and it is her testimony upon which Respondent relies tojustify the discharge. There was absolutely nothing in an5-thing that Martin reported to the supervisors joining theconcept of work interference with the concept of unionism.In fact, while recalling that Hall had invited her to a unionmeeting some days before July 14. Martin repeated clearlythat Hall had not even mentioned the Union to her thatday. With this, the statement which Flora had Martin signat I o'clock that day becomes the determinative evidence ofillegal conduct in the case. Written in her own hand, itreads as follows:Friday July 14, 1978 at around 9 o'clock a.m. I washarassed by Sharon Hall while I was on my job. Shecame to my work station during working hours andharassed me because I would not attend a union meet-ing with her or would not sign a union card which shegave to me.Martin testified that she wrote this thing after Flora hadasked her "what she [Hall] said to me ...and I told them."Asked were the words she used her's or "somebody else's,"she answered: "I asked Bob would they sound right if Iwrote it like that." How did the word "harass" get into herstatement? "Bob told me to put that, he told me to put inthat word." Finally. in the face of the assertion that Hallwas fired for interfering with another employee at work andnothing more 5 days after the discharge (on July 19), thepersonnel supervisor wrote on a report to the Virginia Em-ployment Commission that the reason for the dismissal wasthat an employee had reported that Hall "was harassing herduring worktime about not attending a meeting the nightbefore and for not signing a card...."The finding is compelling that the statement Martinwrote that day was dictated by Flora, conceived entirely byFlora-unrelated to facts in any way-for the purpose ofcreating a false basis to give colorable justification for anintended unlawful discharge. It stands completely apartfrom what Martin said had happened, indeed even fromwhat she repeatedly said that she told the supervisors. And.incredibly. it conflicts completely with what Flora hinmlelftestified was reported to him by the woman. With the ladyherself having written it and with Flora himself having usedit to defend the discharge, both of them as witnesses in thiscase stand absolutely discredited. Where there is contlictbetween their testimonies and those of other witnesses I donot believe a word of' what the> said. I ind that Hall didnot go near Martin during work, and I ind that Flora neverfor a moment thought that she did. Where. when. or howFlora caused Martin to write thile statecent in question Ihave no idea. Ihere is no credible proof that I all ever"harassed" Martin when askinig her to sign a union card.'The u ord w as put into Martin's mouth., or into her pen, bythe plant manager and proves nothing il truth. In fact, theyer! use of her statement b Respondent to explain its rea-son for the discharge could well constitute sufficient proofthat its real reason was to punish tHall for her union solici-tation actis ities. The atteimpt to color her acti ities with theord "harass" is utterly unconvilicing.The conclusion which I reach that Hlall's discharge waspart of Respondent's program to stitle union activity amongall the employees is further stregthened bh other relevantconsiderations. While the plant rules say that a person issubject to discharge if she misbehaves within 6 months ofher last recorded reprimand, the dismissal is not automaticbut is at the discretion of management. hall had been for-mally reprimanded 2 months earlier but not for miscon-duct. She had improperly lifted a load of stock her first da)back on the job after a 10-day illness.No investiga;tion was made to learn Hall's story about thealleged incident upon which Respondent nov, rests to justi-fy her discharge. The decision to let her go was made withfinality even before a word was spoken to her. ter advanceseverance check was ready when she was called to the of-fice, and when she immediatelx denied Flora's accusationher denial was ignored without comment.Finall5.there is the unquestioned opposition of manage-ment to an', form of union activity. Supervisor Stone kne\&that she was a union ringleader: he did not appear as awitness. I find that by discharging Hall Respondent vio-lated Section (a)(3) of the Act.('. 'iolfios of Section (a)()IIn Respondent handbook of employee rules of conductappears the following prohibition:Solicitations-Except by permission of the Manage-ment. there shall he no solicitation for membership inor financial support of any funds or organizations onthe job. There shall be no distribution of literature ofany nature during working time except by written per-mission of your supervisor.As stated above, during the week of July 10 14. whichended with the illegal discharge of Hall, the (Companyposted a special and prominent new set of rules aimed atcurbing the developing organizational campaign. One ofthe restrictions set out there reads:I Compare L R RB , Burnup and .ai,1 I,. 379 ' S. 21 (1964)591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSolicitations-Except by express permission of theManagement, there shall be no solicitation for mem-bership in or financial support of any funds or organi-zations on the job. There shall be no distribution ofliterature of any nature during working hours exceptby express written permission of your Supervisor.I find, as alleged in the complaint, that each of theselimitations, in that they prohibit union solicitation "on thejob," was too restrictive in terms of Board law and thereforecoercive upon the employees in violation of Section 8(a)(I)of the Act. As the Board said when commenting upon thephrase "working hours" in a no-solicitation rule, such lan-guage "is reasonably calculated to mean the employees areprohibited from engaging in any form of union solicitationor distribution of union literature from the time they 'clockin,' or begin their work shift, until the time they 'clock out,'or end their work shift." Essex International, Inc., 211NLRB 749 (1974).Respondent also maintains a discriminatory rule againstthe posting of notices on the bulletin boards: in every de-partment there are one or more such boards. As alreadyexplained, during the week of Hall's discharge the Com-pany posted its detailed antiunion printed notices on allbulletin boards. In May. while the organizational campaignwas starting, Samuel Helten, an employee, wrote in long-hand an invitation to all employees to support the Unionand to "vote union." He posted copies on five or six of thebulletin boards: within 30 minutes all had been removed bythe supervisors.Respondent's contention that because the employeeswere prohibited at all times from posting notices of anykind on the bulletin boards the prohibition revealed in thiscase must be excused is unpersuasive. It is not true thatemployees were prohibited from posting other kinds of no-tices. Several employees testified, quite credibly, that allkinds of notices were always posted-revival notices, re-quests for car sales, notice of yard sales, and thank younotes by employees who had received gestures of kindnessfrom fellow workers for one reason or another. Some ofthese notices stayed on the boards for as long as I weekbefore they were taken off. Flora's attempted explanationthat thank you notes always involved an employee express-ing gratitude to management for gifts management hadmade to employees, I do not believe, if only because by thetime he was through he virtually admitted the contrary. Inany event, the disparate use of the bulletin boards to cam-paign against the Union by the Company while simulta-neously denying use of those boards to the employees fortheir protected concerted activity suffices for finding an un-fair labor practice in this case. See Liberty Nursing Homes.Inc., 236 NLRB 456 (1978). 1 find that by prohibiting theposting of union notices by its employees on the plant bul-letin boards while itself utilizing those boards to post anti-union notices Respondent violated and is violating Section8(a)(1) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTI('CIS UPONCOMMERCEThe activities of Respondent set out in section III. above,occurring in connection with the operations of Respondentdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CON(I ISIONS ()F LAWI. By discharging Sharon Hall Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.2. By the foregoing conduct, by maintaining a plant rulewhich prohibits union solicitation and distribution "on thejob." and b discriminatorily enforcing a rule against theposting of prounion notices on the plant bulletin boardsRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)( 1) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact. conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER2The Respondent, Stanley Furniture Company. Divisionof the Mead Corporation, Stanleytown, Virginia, its offi-cers, agents. successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in United PaperworkersInternational Union. AFL-CIO. or any other labor organi-zation of its employees by discharging employees or other-wise discriminating against them in their employment con-dition because of their membership in or activities on behalfof the above named or any other labor organization.(b) Maintaining a plant rule which prohibits union so-licitation and distribution on the job.(c) Discriminatorily enforcing a plant rule against theposting of prounion notices on the plant bulletin boards byemployees while Respondent itself posts antiunion notices.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights to self-or-ganization, to from, join, or assist the above-named labororganization or any other labor organization. to bargaincollectively through representatives of their own choosing.and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection.or to refrain from any and all such activities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer to Sharon Hall immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges. and make her whole2 In the event no eceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions. and Order, and all objections thereto shall he deemedwaived for all purposes.592 STANLEY FURNITURE COMPANYfor any loss of pay or benefits she may have suffered byreason of Respondent's discrimination against her, with in-terest thereon to be computed in the manner proscribed inI .W oolworth ('otpatl'. 90 NLRB 289 (1950). and Flor-ida Steel Corporation, 231 NLRB 661 (1977).(b) Preserve and, upon request, make available to theBoard or its agents. for examination and copying. all pay-roll records, social security payment records. timecards.personnel records and reports. and all other records neces-sary or appropriate to analyze the amount of backpa dueunder the terms of this Order.(c) Post at its plant in Stanleytown, Virginia. copies ofthe attached notice marked "Appendix."' Copies of said' in the event that this Order is enforced by a Judgment of a nited Statescourt of appeals, the words in the notice reading "Posted hb Order of thenotice, on forms provided by the Regional Director for Re-gion 5. after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and he maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered. defaced, or covered by anyother material.(d) Notify the Regional Director for Region 5, in rit-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.National Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "593